Case: 19-50747     Document: 00515559272         Page: 1     Date Filed: 09/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 10, 2020
                                  No. 19-50747                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   San Juan Barboza-Rodriguez, also known as San Juan
   Barboza Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:17-CR-171-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          San Juan Barboza-Rodriguez appeals the sentence imposed following
   his conviction for possession with intent to distribute 500 grams or more of
   cocaine. He contends that the district court plainly erred by ordering a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50747     Document: 00515559272             Page: 2   Date Filed: 09/10/2020




                                    No. 19-50747


   special condition of supervised release requiring him to undergo mental
   health treatment. The Government, conceding error, asks us to strike the
   condition, reform the written judgment, and affirm as modified.
          The district court did not explain how its imposition of the mental
   health treatment condition was reasonably related to any of the 18 U.S.C.
   § 3553(a) factors, and the court’s reasoning cannot be inferred from the
   record. See United States v. Alvarez, 880 F.3d 236, 239-40 (5th Cir. 2018).
   We thus conclude that Barboza-Rodriguez has shown clear or obvious error.
   See id. at 240-41. Barboza-Rodriguez has further shown that the error
   affected his substantial rights because he must pay for the costs of the
   treatment, it may require a significant time commitment, and it creates a
   possibly unwarranted perception that he requires treatment. See id. at 241.
   Because of the significant autonomy and privacy concerns, we exercise our
   discretion to remedy the error. See id. at 242.
          Accordingly, we GRANT the Government’s motion, MODIFY the
   judgment to strike the special condition of release requiring Barboza-
   Rodriguez to undergo mental health treatment, and AFFIRM the judgment
   as modified. See 28 U.S.C. § 2106. The Government’s alternative motion
   for an extension of time to file a brief is DENIED AS MOOT.




                                         2